Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US 2012/0006457).
Regarding claim 1, Miyazaki discloses [Figures 1-3] a tire having, in a tread surface 10, a longitudinal groove 12 continuously extending in a tire circumferential direction, and a shoulder region 22 (shoulder land portion) partitioned with the longitudinal groove 12 and a tread ground contact edge [Figure 1], wherein the shoulder region 22 has a thin groove 24 (width direction groove) that extends in a tire width direction and via which the longitudinal groove 12 communicates with the tread ground contact edge, within the thin groove 24 (width direction groove) is a ridge 26B that forms a narrow portion within the groove. The thin groove 24 (width direction groove) has a width W1 that is most preferably from 1.6 mm to 2.2 mm [Miyazaki, Paragraph 0029], with an example given of 2.0 mm 26B has a thickness H, set from 60% to 80% of W1 [Miyazaki, Paragraph 0034], with an example given of 1.4 mm [Miyazaki, Paragraph 0059]. The depth of the thin groove 24 (width direction groove) is given as D1, with an example given of 7.1 mm [Miyazaki, Paragraph 0059], and the depth of the ridge 26 (and thus the narrow portion) is given as L2, set in a range of 50% to 80% of D1 [Miyazaki, Paragraph 0032], with an example given of 5.2 mm [Miyazaki, Table 1, Example 1]. From the examples, a cross-section of the wide portion can be calculated to be W1 * D1 = 2.0 mm * 7.1 mm = 14.2 mm2. A cross-section of the narrow portion can be calculated to be (W1 – H) * L2 = (0.6 mm) * (5.2 mm) = 3.12 mm2. From these to values a ratio of the cross sections can be calculated to be 3.12/14.2 = 0.2197, anticipating the claimed range of from 0.08 to 0.8.

Regarding claim 3, Miyazaki discloses the invention of claim 1 above. Miyazaki discloses the ridge 26B (that forms the narrow portion) having a thickness H set from 60% to 80% of W1 [Miyazaki, Paragraph 0034], with an example given of 1.4 mm [Miyazaki, Paragraph 0059]. This distance H, of 1.4 mm, constitutes the distance between the wall of the groove and the wall of the narrow portion. As 1.4 > 0.25, the claim limitation of a distance 0.25 mm or more is satisfied.

Regarding claim 4, Miyazaki discloses the invention of claim 1 above. It can be seen from Figures 1-3 that the ridge 26B (and so the narrow portion) lies clearly in the outer half of the thin groove 24 in the width direction (see annotated Figure 3 below for clarity).

Regarding claims 5 and 7, Miyazaki discloses the invention of claims 1 and 4 above. It can be seen from Figures 1-3 that the ridge 26B (and so the narrow portion) lies clearly in second outermost fourth of the thin groove 24 in the width direction, if the groove were to be divided into 4 equal regions (see annotated Figure 3 below for clarity).


    PNG
    media_image1.png
    458
    656
    media_image1.png
    Greyscale
Annotated Figure 3 [Miyazaki]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Boehm (DE 10 2010 016978).
5 continuously extending in a tire circumferential direction, and a row of shoulder tread blocks 1a (shoulder land portion) partitioned with the circumferential groove 5 and a tread ground contact edge [Figure 2a], wherein the shoulder tread blocks 1a (shoulder land portion) have a transverse groove 3 that extends in a tire width direction and via which the circumferential groove 5 communicates with the tread ground contact edge [Figure 2a], the transverse groove 3 has, in the transverse groove 3, a support element 6 that forms a narrowed groove portion that communicates with the transverse groove 3 and has a smaller cross-sectional area than the width direction groove [Figure 2c], and the support element 6 is intended to reduce the cross-sectional area of the cross-section of the grooves by up to 50% [Paragraph 0028], resulting in a ratio of cross-sectional area of the narrowed groove/cross-sectional area of the width direction groove from 0-0.5, overlapping with the claimed range of from 0.08 to 0.8, overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki (US 6,409,861) in view of Kujime (US 2015/0258858).
Regarding claim 1, Naoki discloses [Figure 1] a tire having, in a tread portion 2, a circumferential groove 3b continuously extending in a tire circumferential direction, and a shoulder land portion 5 partitioned with the circumferential groove 3b and a tread ground contact edge E, wherein the shoulder land portion 5 has an axial groove 4 that extends in a tire width direction and via which the circumferential groove 3b communicates with the tread ground contact edge E.
Naoki does not recite the width direction groove having a narrowed groove that communicates with the width direction groove and that has a smaller cross-sectional area than the width direction groove, and the cross-sectional area of the narrowed groove and a cross-sectional area of the width 
Kujime teaches [Figures 1-2, 4] a shoulder axial groove 24 supplied with a narrow part 29 having a width of from 2-4 mm [Kujime, Paragraph 0111] and a depth most preferably from 15% to 40% the depth of the shoulder axial groove 24 [Kujime, Paragraph 0084]. Naoki discloses the axial grooves 4 having a width of not less than 5 mm and a depth of not less than 7 mm [Naoki, Column 5, Lines 10-12]. From these values, a cross-sectional ratio between the narrow part and the axial groove can be found to be (taking the lower ends of the ranges, 5 mm and 7 mm for the width and depth respectively of the axial groove) from 0.06 to 0.32, overlapping with the claimed range of from .08 to 0.8. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naoki with the teachings of Kujime to have a shoulder width groove supplied with a narrowed portion satisfying the claimed ratio. Doing so would allow for the control of uneven wear such as heel and toe wear while maintaining drainage [Kujime, Paragraph 0111].

Regarding claim 2, Naoki and Kujime teach the invention of claim 1 above. As detailed above, Naoki discloses a groove depth of not less than 7 mm [Naoki, Column 5, Lines 10-12] and Kujime teaches the narrow part 29 having a maximum preferred depth of 40% of the depth of the axial groove [Kujime, Paragraph 0084]. These values allow for a distance between the groove bottom of the narrowed groove and a groove bottom of the axial groove be 4.2 mm (40% of 7 mm) or more, lying within the claimed range of 1.0 mm or more.

Regarding claims 3 and 6, Naoki and Kujime teach the inventions of claim 1 and 2 above. As detailed above, Naoki discloses an axial groove width of not less than 5 mm [Naoki, Column 5, Lines 10-29 having a width of from 2 to 4 mm. These values allow for a distance between the groove wall of the narrow part and a groove wall of the axial groove to be 1 mm (5 mm minus 4 mm) or more, lying within the claimed range of 0.25 mm or more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishiguro et al. (US 2010/0186861) teaches open shoulder width grooves having a wide portion and a narrow portion, where the narrow portion also comprises a shallow portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749